      Case 1:19-cr-00196-LGS Document 46 Filed 05/26/20 Page 1 of 1




May 26, 2020                  Application Granted. Defendant’s sentencing hearings in 19 Cr. 196
                              and 16 Cr. 790 are hereby adjourned to September 15, 2020 at 11:00
                              a.m. Defendant’s pre-sentencing submission shall be filed on or
VIA ECF                       before August 24, 2020. The Government’s pre-sentencing
The Honorable Lorna Schofield submission, if any, shall be filed by August 27, 2020. The Clerk of
United States District Judge  the Court is directed to terminate the letter motion in 19 Cr. 196 at
Southern District of New York docket number 45.
40 Foley Square
                              Dated: May 26, 2020
New York, New York 10007      New York, New York

Re:    United States v. Dujohn Willette, 19 CR 196 and 16 CR 790.

Dear Judge Schofield:

With the consent of the government, I write to seek an adjournment of Mr.
Willette’s sentencing which is currently scheduled for June 18, 2020. In
consultation with the government, I ask for a date in September when hopefully
the parties all can appear in person for the proceeding.

Thank you and I hope you and your chambers are remaining safe and well.

Respectfully submitted,

               /s/
Julia Gatto
Assistant Federal Defender
Tel: (212) 417-8750


cc:    AUSAs Danielle Sassoon/Benjamin Schrier (via ECF)
